Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Amendment, filed on 12/28/2021, has been entered.
Claims 1-24 are pending.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 

Examiner’s Note

The instant application has a lengthy prosecution history and the examiner encourages the applicant to have an interview (telephonic or personal) with the examiner prior to filing a 


Response to Arguments/Amendments

Presented arguments have been fully considered, but they are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Pat. 11,218,645 (Application No. 16/696956); claim 1 of US Pat. 11,218,194 (Application No. 16/859832); claim 1 of US Pat. 11,102,400 (Application No. 16/775134); and claim 1 of Application No. 16/807816.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the US Patents to meet the limitations claimed in the copending application. The Table 1 shows comparison between the instant claims and the US Patent claims.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Table 1: Claim Comparison: Appl. 16/663270 vs Appl. 16/696956 (US Pat. 11,218,645), Appl. 16/859832 (US Pat. 11,213,194), Appl. 16/775134 (US Pat. 11,102,400) and Appl. 16/807816

Claim: Appl. 16/663270
Claims: Appl. 16/696956 (US Pat. 11,218,645)
Claims: Appl. 16/859832 (US Pat. 11,213,194)
Claims: Appl. 16/775134 (US Pat. 11,102,400)
Claims: Appl. 16/807816
1. A system comprising: 





an emitter for emitting a plurality of pulses of electromagnetic radiation; 

an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; and 

a controller comprising a processor in electrical communication with the image sensor and the emitter; 







wherein the image sensor senses the reflected electromagnetic radiation in response to the plurality of pulses of electromagnetic radiation emitted by the emitter to generate a plurality of exposure frames, and 


wherein the plurality of exposure frames comprises a laser mapping exposure frame sensed in response to a pulse of a laser mapping pattern and further comprises one or more of: a multispectral exposure frame 


an emitter for emitting pulses of electromagnetic radiation within the light deficient environment; an image sensor comprising a pixel array for sensing reflected electromagnetic radiation, wherein the pixel array comprises a plurality of pixels each configurable as a short exposure pixel or a long exposure pixel to increase dynamic range; and a controller comprising a 





a plurality of exposure frames comprising a red exposure frame, a green exposure frame, a blue exposure frame, and a fluorescence exposure frame; 






wherein the fluorescence exposure frame is sensed by the image sensor in response to a pulsed emission by the emitter of a fluorescence excitation wavelength for fluorescing a reagent, wherein the fluorescence 






an emitter for emitting pulses of electromagnetic radiation; 
an endoscope comprising an image sensor, wherein the image sensor comprises a pixel array for sensing reflected electromagnetic radiation; a waveguide for communicating the pulses of electromagnetic radiation from the emitter to the endoscope; and a controller in electronic communication with the emitter and the image sensor; wherein 


an emitter for emitting pulses of electromagnetic radiation, wherein the emitter comprises a plurality of electromagnetic sources, and wherein the plurality of electromagnetic sources comprises a fluorescence source for emitting a fluorescence excitation pulse comprising electromagnetic 




an emitter for emitting pulses of electromagnetic radiation; 

an image sensor comprising a pixel array for sensing reflected electromagnetic radiation, wherein the image sensor is disposed within a lumen of an endoscope; 

a rotation sensor for generating a voltage that is used to detect an angle of rotation of the lumen relative to a handpiece of the endoscope; and 

a controller in electronic communication with the emitter and the image sensor; wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm; a fluorescence excitation wavelength of electromagnetic radiation that causes a reagent to fluoresce; or a laser mapping pattern.













Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-11, 15-19, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al. (“Blanquart”) [U.S. 2014/0163319] in view of Sase (“Sase”) [US 2012/0062722]

Regarding claim 1, Blanquart meets the claim limitations as follows:
A system [Figs. 1, 2] comprising: 
an emitter for emitting a plurality of pulses of electromagnetic radiation [Fig. 1: emitter ‘100’; para. 0045-0047]; 
[Fig. 1: Pixel Array ‘120’, ‘122’; para. 0045: ‘A pixel array of an image sensor’]; and

a controller comprising a processor in electrical (i.e. ‘electronically’) communication with the image sensor and the emitter [Fig. 2: ‘150’; para.0045-0055: ‘A pixel array of an image sensor may be paired with an emitter electronically’; ‘Computing device 150’]; 

wherein the controller synchronizes timing of the plurality of pulses of electromagnetic radiation during a blanking period of the image sensor [Abstract; Fig. 7;  para. 0003, 0064, 0085-0089]; and 

wherein the image sensor senses the reflected electromagnetic radiation [Fig. 1: T1, T2, T3] in response to the plurality of pulses of electromagnetic radiation emitted [Fig. 1: 105a, 105b, 105c] by the emitter to generate a plurality of exposure frames [Fig. 2A-2D; Fig. 6, 9: ‘Record Frame 930’; Fig. 12: ‘Record Frame 1230’; Fig. 13, 14: Frame Reconstruction 1314], and 

wherein the plurality of exposure frames comprises a laser mapping exposure frame (i.e. laser exposure frames: RG1BG2RG1BG2) [Fig. 14-17: RG1BG2RG1BG2; Fig. 1; para. 0044, 0088-0089, 0100-0101: ‘the form of a laser’] sensed in response to a pulse of a laser mapping pattern and further (i.e. RG1BG2RG1BG2) [Fig. 8: ‘820’ and ‘830’; Fig. 14-17: RG1BG2RG1BG2; para. 0100-0101] sensed in response to a multispectral pulse comprising a multispectral wavelength of electromagnetic radiation; or  a fluorescence exposure frame sensed in response to a pulse of a fluorescence excitation wavelength of electromagnetic radiation.
Blanquart does not disclose explicitly the following claim limitations (emphasis added):
wherein the plurality of exposure frames comprises a laser mapping exposure frame sensed in response to a pulse of a laser mapping pattern and further comprises one or more of: a multispectral exposure frame sensed in response to a multispectral pulse comprising a multispectral wavelength of electromagnetic radiation; or  a fluorescence exposure frame sensed in response to a pulse of a fluorescence excitation wavelength of electromagnetic radiation.
However in the same field of endeavor Sase discloses the deficient claim as follows: 
wherein the plurality of exposure frames comprises a laser mapping exposure frame [Fig. 4-6: regions of intensity distribution; para. 0042, 0046] sensed in response to a pulse of a laser mapping pattern [para. 0042, 0046: pattern of laser light source; Fig. 7: detection pulse] and further comprises one or more of: a multispectral exposure frame sensed in response to a multispectral pulse comprising a multispectral wavelength of electromagnetic radiation; or  a fluorescence exposure frame [Fig. 2: S15: ‘ (exciting light irradiation/fluorescent image pickup)’; Fig. 9] sensed in response to a pulse of a fluorescence excitation wavelength of electromagnetic radiation.

It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart and Sase as motivation to extend the method and system for obtaining picture images of high resolution in cases of bias in the distribution of fluorescent material [Sase: para. 0007].


Regarding claim 2, Blanquart meets the claim limitations as follows:
The system of claim 1, wherein the emitter pulses the laser mapping  pattern at a duration and frequency such that the laser mapping pattern is not visible to a user of the system [para. 0044, 0047, 0075: ‘wavelengths from the … non-visible spectrums of electromagnetic radiation’].


Regarding claim 3, Blanquart meets the claim limitations as follows:
The system of claim 1, wherein each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation emitted by the emitter and comprises a dataset corresponding in time with each pulse of electromagnetic radiation to generate a plurality of datasets corresponding to the plurality of exposure frames (i.e. ‘frame by frame pulsing’) [para. 0032, 0045: ‘produces a data set that corresponds (in time) with each specific electromagnetic partition
105’].

Regarding claim 4, Blanquart meets the claim limitations as follows:
The system of claim 3, wherein the plurality of exposure frames are combined to form an image frame [Fig. 6, 14-16; para. 0047].


Regarding claim 5, Blanquart meets the claim limitations as follows:
The system of claim 1, wherein the pixel array of the image sensor is a dual sensitivity pixel array comprising a plurality of pixels sensitive to long exposure and a plurality of pixels sensitive to short exposure [para. 0150: ‘blue light from the start of the long exposure and … red at the point that the short exposure pixels are turned on’].


Regarding claim 6, Blanquart meets the claim limitations as follows:
The system of claim 1, further comprising a filter that prevents the excitation wavelength of electromagnetic radiation from being sensed by the image sensor [Fig. 32; para. 0167: ‘a pattern of translucent color filter windows and opaque sections for shuttering’].
Blanquart does not disclose explicitly the following claim limitations (emphasis added):
further comprising a filter that prevents the excitation wavelength of electromagnetic radiation from being sensed by the image sensor.
However in the same field of endeavor Sase discloses the deficient claim as follows: 
[Fig. 1: exciting light 21 and shutter 22; para. 0042-0043: ‘The shutter 22 is a device which conducts changeover between supply and stoppage of exciting light L1 … blocks the exciting light L1 that is emitted from the laser light source 21’] of electromagnetic radiation from being sensed by the image sensor.
Blanquart and Sase are combinable because they are from the same field of medical imaging (e.g. endoscopes).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart and Sase as motivation to extend the method and system for obtaining picture images of high resolution in cases of bias in the distribution of fluorescent material [Sase: para. 0007].


Regarding claim 7, Blanquart meets the claim limitations as follows:
The system of claim 1, wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration [Fig. 4, 7; para. 0044: ‘a burst of electromagnetic energy’; para. 0047, 0066: ‘varying the duration and magnitude of the emitted electromagnetic pulse’].


Regarding claim 8, Blanquart meets the claim limitations as follows:
 [para. 0045, 0047: red, blue and green].


Regarding claim 9, Blanquart meets the claim limitations as follows:
The system of claim 1, further comprising a display for displaying two or more exposure frames as an overlay image [Fig. 2: display device 180, para. 0056, 0060, 0066, 0072, 0073].


Regarding claim 10, Blanquart meets the claim limitations as follows:
The system of claim 1, wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter is the fluorescence excitation wavelength (e.g. green, red, blue) [para. 0076], and wherein the image sensor TECHLAW VENTURES, PLLC    3290 West Mayflower AveLehi, Utah 84043(801) 854-7675-4-senses a fluorescence relaxation wavelength to generate the fluorescence exposure frame in response to the pulse of the fluorescence excitation wavelength, and wherein the results in the image sensor generating a fluorescence exposure frame comprises data indicating a location of a fluorescence reagent within a scene.
Blanquart does not disclose explicitly the following claim limitations (emphasis added):
wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter is the fluorescence excitation wavelength, and wherein the image sensor TECHLAW VENTURES, PLLC    3290 West Mayflower AveLehi, Utah 84043(801) 854-7675-4-senses a fluorescence relaxation wavelength to generate the fluorescence exposure frame in response to the pulse of the fluorescence excitation wavelength, and wherein the results in the image sensor generating a fluorescence exposure frame comprises data indicating a location of a fluorescence reagent within a scene.
However in the same field of endeavor Sase discloses the deficient claim as follows: 
wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter is the fluorescence excitation wavelength [Fig. 1, 6: exciting light 21; para. 0042: green, red, violet, blue], and wherein the image sensor senses a fluorescence relaxation wavelength to generate the fluorescence exposure frame [Fig. 1: camera 34; para. 0037: ‘a camera 34 which picks up a fluorescent picture image of the sample’] in response to the pulse of the fluorescence excitation wavelength [Fig. 1: exciting light L1; para. 0037], and wherein the results in the image sensor generating a fluorescence exposure frame [para. 0052, 0062: ‘second fluorescent picture image is obtained by irradiating the sample with exciting light L1’; ‘a second fluorescent picture image is stored’] comprises data indicating a location [Fig. 4; para. 0077-0078: disclosing the region (location) of fluorescent intensity indicated by + marks. ‘The density with which fluorescent material exists varies by site of the sample’] of a fluorescence reagent within a scene.
Blanquart and Sase are combinable because they are from the same field of medical imaging (e.g. endoscopes).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart and Sase as motivation 


Regarding claim 11, Blanquart meets the claim limitations set forth in claim 1.
Blanquart does not disclose explicitly the following claim limitations (emphasis added):
The system of claim 1, wherein the controller is further configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a tissue structure based on the fluorescence exposure frame.
However in the same field of endeavor Sase discloses the deficient claim as follows: 
wherein the controller is further configured to provide the fluorescence exposure frame [Fig. 1: camera 34; para. 0037: ‘a camera 34 which picks up a fluorescent picture image of the sample’; para. 0052, 0062: ‘second fluorescent picture image is obtained by irradiating the sample with exciting light L1’; ‘a second fluorescent picture image is stored’] to a corresponding system that determines a location of a tissue structure (i.e. + marks “according to differences in density of the cell tissue’) based on the fluorescence exposure frame [Fig. 4, 6; para. 0077-0078: disclosing the region (location) of fluorescent intensity indicated by + marks. ‘The density with which fluorescent material exists varies by site of the sample’; para. 0096: ‘the bright spots of fluorescence … are indicated by + marks].
Blanquart and Sase are combinable because they are from the same field of medical imaging (e.g. endoscopes).



Regarding claim 15, Blanquart meets the claim limitations as follows:
The system of claim 1, wherein the blanking period of the image sensor corresponds to a time between a readout of a last row of the pixel array and a beginning of a next readout cycle of the pixel array [Fig. 7; para. 0064, 0087-0089].


Regarding claim 16, Blanquart meets the claim limitations as follows:
The system of claim 1, wherein the controller is further configured to adjust (i.e. adjust red light at lesser intensity than) a sequence of the plurality of pulses of electromagnetic radiation emitted by the emitter based on a threshold (i.e. ‘blue light’) [para. 0089, 0093], wherein the threshold determines proper illumination of a scene in a light deficient environment (i.e. ‘to produce a correctly exposed image’) [Fig. 7; para. 0090, 0093, 0104: ‘light emitter may be adjusted to compensate for the differences in the energy values’].



The system of claim 1, further comprising a display [Fig. 1, 2: display 180] for displaying a video stream captured by the image sensor [Fig. 6: disclosing ‘Sense Electromagnetic Energy’ and ‘Process and Display Image’], wherein the video stream [Fig. 14: video data stream RGBGRGBGRGBG] is assigned a visible color for use on the display that is 8-bit or 16-bit or n-bit [para. 0100: The bit width …, e.g. 12 bits per color; para. 0107: ‘the number of bits (resolution) … a range of about 10-24 bits].


Regarding claim 18, Blanquart meets the claim limitations as follows:
The system of claim 1, wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient [Fig. 7, 14: ‘RGBGRGBG’; Fig. 15-16] for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises                 (801) 854-7675-6-data from one or more exposure frames that each correspond to a pulse of electromagnetic radiation [Fig. 6, 7, 14; para. 0045-0047].


Regarding claim 19, Blanquart meets the claim limitations as follows:
The system of claim 1, wherein the emitter emits the plurality of pulses of electromagnetic radiation during the blanking period of the image sensor such [Fig. 7, 28; para. 0064].


Regarding claim 23, Blanquart meets the claim limitations as follows:
The system of claim 1, further comprising a plurality of tools, wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter [Fig. 1, 7, 14-16; para. 0045: disclose emitter 100 emitting red, blue, green pulses T3, T2, 51] comprises a tool-specific laser scanning pattern (i.e. ‘the RG1BG2RG1BG2 pattern’) [Fig. 14-16; para. 0099-0101] for each of the plurality of tools.
Blanquart does not disclose explicitly the following claim limitations (emphasis added):
further comprising a plurality of tools, wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises a tool-specific laser scanning pattern for each of the plurality of tools.
However in the same field of endeavor Sase discloses the deficient claim as follows: 
further comprising a plurality of tools, wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises a tool-specific (e.g.  tool-specific ‘AOTF’) laser scanning pattern (i.e. AOTF modulated light L2) [Fig. 1: scanner 43 having AOTF (Acousto-Optic Tunable Filter) 42; para. 0046-0050: disclose AOTF modulated light L2 of scanner 43] for each of the plurality of tools.

It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart and Sase as motivation to extend the method and system for obtaining picture images of high resolution in cases of bias in the distribution of fluorescent material [Sase: para. 0007].


Regarding claim 24, Blanquart meets the claim limitations as follows:
The system of claim 1, wherein the laser mapping pattern [Blanquart: Fig. 14-16; para. 0100-0101: emitting laser mapping pattern ‘RG1BG2RG1BG2’] emitted by the emitter comprises a first output [Blanquart: Fig. 14-16; para. 0100-0101: emitting laser mapping pattern ‘RG1BG2RG1BG2’] and a second output that are independent from one another, and wherein the first output is for light illumination [Blanquart: Fig. 14-16; para. 0100-0101: emitting laser mapping pattern ‘RG1BG2RG1BG2’] and the second output is for tool tracking.
Blanquart does not disclose explicitly the following claim limitations (emphasis added):
wherein the laser mapping pattern emitted by the emitter comprises a first output and a second output that are independent from one another, and wherein the first output is for light illumination and the second output is for tool tracking.
However in the same field of endeavor Sase discloses the deficient claim as follows: 
wherein the laser mapping pattern [Fig. 1, 2, 4, 6; para. 0046-0051: disclosing AOTF modulated light L2] emitted by the emitter comprises a first output (i.e. AOTF modulated light L2) [Fig. 1: scanner 43 having AOTF (Acousto-Optic Tunable Filter) 42; para. 0046-0050: disclose AOTF modulated light L2 of scanner 43] and a second output (i.e. excitation illumination L1) [para. 0041-0043] that are independent from one another, and wherein the first output is for light illumination (i.e. AOTF modulated light L2) [Fig. 1: scanner 43 having AOTF (Acousto-Optic Tunable Filter) 42; para. 0046-0050: disclose AOTF modulated light L2 of scanner 43]  and the second output is for tool tracking (i.e. excitation illumination L1) [para. 0041-0043: ‘the purpose of causing light emission of the fluorescent material for tool tracking (Fig. 4, 6; para. 0077: bright spots of fluorescence indicated by + marks)].
Blanquart and Sase are combinable because they are from the same field of medical imaging (e.g. endoscopes).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart and Sase as motivation to extend the method and system for obtaining picture images of high resolution in cases of bias in the distribution of fluorescent material [Sase: para. 0007].



Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al. (“Blanquart”) [U.S. 2014/0163319] in view of Sase (“Sase”) [US 2012/0062722] further in view of Benaron et al. (“Benaron”) [US 2004/0010192]


Blanquart does not disclose explicitly the following claim limitations:
The system of claim 11, wherein the controller is further configured to: receive the location of the tissue structure from the corresponding system; generate an overlay frame comprising the location of the tissue structure within the scene; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the reagent within the scene.
However in the same field of endeavor Sase discloses the deficient claim as follows: 
wherein the controller is further configured to: receive the location of the tissue structure from the corresponding system [Sase: Fig. 4, 6, para. 0077-0078: discloses regions of differences in density of the cell tissue with + marks]; generate an overlay frame comprising the location of the tissue structure within the scene [Fig. 4, 6; para. 0096: ‘the densities of bright spots in the respective regions RI-R4 can be identified by superimposed illustration of the boundaries of the regions RI-R4 in the two-dimensional luminance distribution EM]; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the reagent within the scene [Fig. 4, 6: disclose + marks indicating the densities of bright spots].
Blanquart and Sase are combinable because they are from the same field of medical imaging (e.g. endoscopes).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart and Sase as motivation 
Neither Blanquart nor Sase discloses explicitly the following claim limitations (emphasis added):
wherein the controller is further configured to: receive the location of the tissue structure from the corresponding system; generate an overlay frame comprising the location of the tissue structure within the scene; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the reagent within the scene.
However in the same field of endeavor Benaron discloses the deficient claim as follows: 
receive the location of the tissue structure from the corresponding system; generate an overlay frame comprising the location of the tissue structure within the scene; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the reagent within the scene [Fig. 2; para. 0079: disclose ‘resulting display image 197 shows a black and white view of the patient …, overlaid by a color tissue image indicating the location, depth, and/or cell number of the target tissue].
Blanquart, Sase and Benaron are combinable because they are from the same field of medical imaging (e.g. endoscopes).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart, Sase and Benaron as motivation to include a method disclosed in Benaron, Fig. 2 (i.e. the composite image 197) for detecting and localizing a target.


Regarding claim 13, Blanquart meets the claim limitations as follows:
The system of claim 12, wherein the controller is further configured to: 
provide the laser mapping exposure frame (i.e. laser exposure frames: RG1BG2RG1BG2) [Fig. 14-17: RG1BG2RG1BG2; Fig. 1; para. 0044, 0088-0089, 0100-0101: ‘the form of a laser’] to a corresponding laser mapping system that determines a topology of the scene and/or dimensions of one or more objects within the scene; 
provide the location of the tissue structure to the corresponding system; and
receive a topology and/or dimension of the tissue structure from the corresponding laser mapping system.TECHLAW VENTURES, PLLC 3290 West Mayflower Ave Lehi, Utah 84043 (801) 854-7675 -5-provide the location of the tissue structure to the corresponding system; and receive a topology and/or dimension of the tissue structure from the corresponding laser mapping system
Neither Blanquart nor Sase discloses explicitly the following claim limitations (emphasis added):
wherein the controller is further configured to: 
provide the laser mapping exposure frame to a corresponding laser mapping system that determines a topology of the scene and/or dimensions of one or more objects within the scene; 
provide the location of the tissue structure to the corresponding system; and
receive a topology and/or dimension of the tissue structure from the corresponding laser mapping system.TECHLAW VENTURES, PLLC 3290 West Mayflower Ave Lehi, Utah 84043 (801) 854-7675 -5-provide the location of the tissue structure to the corresponding system; and receive a topology and/or dimension of the tissue structure from the corresponding laser mapping system
However in the same field of endeavor Benaron discloses the deficient claim as follows: 
wherein the controller is further configured to: 
[Fig. 2; para. 0079: disclose ‘resulting display image 197 shows a black and white view of the patient …, overlaid by a color tissue image indicating the location, depth, and/or cell number of the target tissue]; 

provide the location of the tissue structure to the corresponding system [Fig. 2; para. 0079: disclose ‘resulting display image 197 shows a black and white view of the patient …, overlaid by a color tissue image indicating the location, depth, and/or cell number of the target tissue]; and

receive a topology and/or dimension (i.e. ‘more than 100 cancer cells per cm2’ or ‘the mean depth’) of the tissue structure from the corresponding laser mapping system [Fig. 2; para. 0079: disclose ‘resulting display image 197 shows a black and white view of the patient …, overlaid by a color tissue image indicating the location, depth, and/or cell number of the target tissue].TECHLAW VENTURES, PLLC 3290 West Mayflower Ave Lehi, Utah 84043 (801) 854-7675 -5-provide the location of the tissue structure to the corresponding system; and receive a topology and/or dimension of the tissue structure from the corresponding laser mapping system
Blanquart, Sase and Benaron are combinable because they are from the same field of medical imaging (e.g. endoscopes).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart, Sase and Benaron as motivation to include a method disclosed in Benaron, Fig. 2 (i.e. the composite image 197) for detecting and localizing a target.


Regarding claim 14, Blanquart meets the claim limitations set forth in claim 13.
Neither Blanquart nor Sase discloses explicitly the following claim limitations (emphasis added):
The system of claim 13, wherein the tissue structure is one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, cancerous tissue, or a tumor.TECHLAW VENTURES, PLLC 3290 West Mayflower Ave Lehi, Utah 84043 (801) 854-7675 -5-provide the location of the tissue structure to the corresponding system; and receive a topology and/or dimension of the tissue structure from the corresponding laser mapping system
However in the same field of endeavor Benaron discloses the deficient claim as follows: 
wherein the tissue structure is one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, cancerous tissue, or a tumor [para. 0079: ‘more than 100 cancer cells per cm2].TECHLAW VENTURES, PLLC 3290 West Mayflower Ave Lehi, Utah 84043 (801) 854-7675 -5-provide the location of the tissue structure to the corresponding system; and receive a topology and/or dimension of the tissue structure from the corresponding laser mapping system
Blanquart, Sase and Benaron are combinable because they are from the same field of medical imaging (e.g. endoscopes).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart, Sase and Benaron as motivation to include a method disclosed in Benaron, Fig. 2 (i.e. the composite image 197) for detecting and localizing a target.


Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al. (“Blanquart”) [U.S. 2014/0163319] in view of Sase (“Sase”) [US 2012/0062722] further in view of Al-Alusi (“Al-Alusi”) [US 2015/0223733]

Regarding claim 20, Blanquart meets the claim limitations set forth in claim 1.

The system of claim 1, wherein the laser mapping exposure frame comprises data for determining real time measurements comprising one or more of: a distance from an endoscope to an object; an angle between an endoscope and the object; or surface topology information about the object.
However in the same field of endeavor Al-Alusi discloses the deficient claim as follows: 
wherein the laser mapping exposure frame comprises data for determining real time measurements comprising one or more of: a distance from an endoscope to an object [para. 0047-0050: ‘The accuracy of the distance or position sensing can be any level that allows for the extraction of meaningful health signals of the target’]; an angle between an endoscope and the object; or surface topology information about the object.
Blanquart, Sase and Al-Alusi are combinable because they are from the same field of medical imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart, Sase and Al-Alusi as motivation to include a method disclosed in Al-Alusi for detecting and localizing a target.


Regarding claim 21, Blanquart meets the claim limitations set forth in claim 20.
Blanquart does not disclose explicitly the following claim limitations:
an accuracy of less than 10 centimeters.
However in the same field of endeavor Al-Alusi discloses the deficient claim as follows: 
wherein the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than 10 centimeters [para. 0047-0050: ‘the position and/or distance to the targets can be measured to less than 1 millimeter accuracy (e.g., 0.2 millimeter accuracy) at a relatively fast rate, such as 1000 times or more per second’].
Blanquart, Sase and Al-Alusi are combinable because they are from the same field of medical imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart, Sase and Al-Alusi as motivation to include a method disclosed in Al-Alusi for detecting and localizing a target.


Regarding claim 22, Blanquart meets the claim limitations set forth in claim 20.
Blanquart does not disclose explicitly the following claim limitations:
The system of claim 20, wherein the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than one millimeter.
However in the same field of endeavor Al-Alusi discloses the deficient claim as follows: 
 [para. 0047-0050: ‘the position and/or distance to the targets can be measured to less than 1 millimeter accuracy (e.g., 0.2 millimeter accuracy) at a relatively fast rate, such as 1000 times or more per second’].
Blanquart, Sase and Al-Alusi are combinable because they are from the same field of medical imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart, Sase and Al-Alusi as motivation to include a method disclosed in Al-Alusi for detecting and localizing a target.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488